Execution Copy
          Guaranty, dated as of August 26, 2008 (this “Guaranty”), by The
Warnaco Group, Inc., a Delaware corporation (“Group”), and each of the other
entities listed on the signature pages hereof or that becomes a party hereto
pursuant to Section 25 (Additional Guarantors) hereof (each a “Subsidiary
Guarantor” and, together with Group, collectively, the “Guarantors” and
individually a “Guarantor”), in favor of the Administrative Agent, the
Collateral Agent, each Lender, each Issuer and each other holder of an
Obligation (as each such term is defined in the Credit Agreement referred to
below) (each, a “Guarantied Party” and, collectively, the “Guarantied Parties”).
W i t n e s s e t h:
          Whereas, Warnaco Inc., a Delaware corporation (the “Borrower”), Group,
the Lenders and Issuers party thereto from time to time, Bank of America, N.A.
(“BofA”), as administrative agent (in such capacity, the “Administrative Agent”)
and as Collateral Agent for the Lenders and the Issuers (together with the
Administrative Agent, the “Facility Agents”), Banc of America Securities LLC and
Deutsche Bank Securities Inc., as joint lead arrangers, Banc of America
Securities LLC, Deutsche Bank Securities Inc. and J.P. Morgan Securities Inc.,
as joint bookrunners, Deutsche Bank Securities Inc., as sole syndication agent,
and HSBC Business Credit (USA) Inc., JPMorgan Chase Bank, N.A. and RBS Business
Capital, a division of RBS Asset Finance Inc., as co-documentation agents, have
entered into the Credit Agreement, dated as of August 26, 2008 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein but not defined herein are used with the meanings
given to them in the Credit Agreement);
          Whereas, it is condition precedent to the effectiveness of the Credit
Agreement that the Guarantors shall have executed and delivered this Guaranty to
the Collateral Agent for the benefit of the Guarantied Parties;
          Whereas, Group is the sole shareholder of the Borrower and each
Subsidiary Guarantor is a direct or indirect Subsidiary of the Borrower; and
          Whereas, each Guarantor will receive substantial direct and indirect
benefits from the making of the Loans, the issuance of the Letters of Credit and
the granting of the other financial accommodations to the Borrower under the
Credit Agreement;
          Now, Therefore, in consideration of the premises set forth above, the
terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
          Section 1 Guaranty
          (a) To induce the Lenders to make the Loans and the Issuers to issue
Letters of Credit, each Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, jointly with the other Guarantors and severally, as
primary obligor and not merely as surety, the full and punctual payment when due
and in the currency due, whether at stated maturity or earlier, by reason of
acceleration, mandatory prepayment or otherwise in accordance herewith or any
other Loan Document, of all the Obligations, whether or not from time to time
reduced or extinguished or hereafter increased or incurred, whether or not
recovery may be or hereafter may become barred by any statute of limitations,
whether or not enforceable as against the Borrower, whether

 



--------------------------------------------------------------------------------



 



Guaranty
Warnaco Inc.
now or hereafter existing, and whether due or to become due, including
principal, interest (including interest at the contract rate applicable upon
default accrued or accruing after the commencement of any proceeding under the
Bankruptcy Code, or any applicable provisions of comparable state or foreign
law, whether or not such interest is an allowed claim in such proceeding), fees
and costs of collection. This Guaranty constitutes a guaranty of payment and not
of collection. Notwithstanding the foregoing, Calvin Klein Jeanswear Company
shall not be required to make any payment hereunder until the 30th day after
written demand therefor has been given by the Collateral Agent in accordance
with the terms of the Credit Agreement.
          (b) Each Guarantor further agrees that, if (i) any payment made by
Borrower or any other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or (ii) any
proceeds of Collateral are required to be returned by any Guarantied Party to
the Borrower, its estate, trustee, receiver or any other party, including any
Guarantor, under any bankruptcy law, equitable cause or any other Requirement of
Law, then, to the extent of such payment or repayment, any such Guarantor’s
liability hereunder (and any Lien or other Collateral securing such liability)
shall be and remain in full force and effect, as fully as if such payment had
never been made. If, prior to any of the foregoing, this Guaranty shall have
been cancelled or surrendered (and if any Lien or other Collateral securing such
Guarantor’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender), this Guaranty (and such Lien or other
Collateral) shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such Guarantor in respect of the amount
of such payment (or any Lien or other Collateral securing such obligation).
          Section 2 Limitation of Guaranty
          Any term or provision of this Guaranty or any other Loan Document to
the contrary notwithstanding, the maximum aggregate amount of the Obligations
for which any Subsidiary Guarantor shall be liable shall not exceed the maximum
amount for which such Subsidiary Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates to such Subsidiary Guarantor,
subject to avoidance under applicable law relating to fraudulent conveyance or
fraudulent transfer (including Section 548 of the Bankruptcy Code or any
applicable provisions of comparable state law) (collectively, “Fraudulent
Transfer Laws”), in each case after giving effect (a) to all other liabilities
of such Subsidiary Guarantor, contingent or otherwise, that are relevant under
such Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Subsidiary Guarantor in respect of intercompany Indebtedness to the
Borrower to the extent that such Indebtedness would be discharged in an amount
equal to the amount paid by such Subsidiary Guarantor hereunder) and (b) to the
value as assets of such Subsidiary Guarantor (as determined under the applicable
provisions of such Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights held by such Subsidiary
Guarantor pursuant to (i) applicable Requirements of Law, (ii) Section 3
(Contribution) of this Guaranty or (iii) any other Contractual Obligations
providing for an equitable allocation among such Subsidiary Guarantor and other
Subsidiaries or Affiliates of the Borrower of obligations arising under this
Guaranty or other guaranties of the Obligations by such parties.

2



--------------------------------------------------------------------------------



 



Guaranty
Warnaco Inc.
          Section 3 Contribution
          To the extent that any Subsidiary Guarantor shall be required
hereunder to pay a portion of the Obligations exceeding the greater of (a) the
amount of the economic benefit actually received by such Subsidiary Guarantor
from the Loans and the other financial accommodations provided to the Borrower
under the Loan Documents and (b) the amount such Subsidiary Guarantor would
otherwise have paid if such Subsidiary Guarantor had paid the aggregate amount
of the Obligations (excluding the amount thereof repaid by the Borrower and
Group) in the same proportion as such Subsidiary Guarantor’s net worth at the
date enforcement is sought hereunder bears to the aggregate net worth of all the
Subsidiary Guarantors at the date enforcement is sought hereunder, then such
Guarantor shall be reimbursed by such other Subsidiary Guarantors for the amount
of such excess, pro rata, based on the respective net worths of such other
Subsidiary Guarantors at the date enforcement hereunder is sought.
          Section 4 Authorization; Other Agreements
          The Guarantied Parties are hereby authorized, without notice to, or
demand upon, any Guarantor, which notice and demand requirements each are
expressly waived hereby, and without discharging or otherwise affecting the
obligations of such Guarantor hereunder (which obligations shall remain absolute
and unconditional notwithstanding any such action or omission to act), from time
to time, to do each of the following:
          (a) supplement, renew, extend, accelerate or otherwise change the time
for payment of, or other terms relating to, the Obligations, or any part of
them, or otherwise modify, amend or change the terms of any promissory note or
other agreement, document or instrument (including any of the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the
Guarantied Parties or any of them, including any increase or decrease of
principal or the rate of interest thereon;
          (b) waive or otherwise consent to noncompliance with any provision of
any instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of any of the Obligations (including any of
the other Loan Documents) now or hereafter executed by the Borrower and
delivered to the Guarantied Parties or any of them;
          (c) accept partial payments on any of the Obligations;
          (d) receive, take and hold additional security or collateral for the
payment of the Obligations or any part of them and exchange, enforce, waive,
substitute, liquidate, terminate, abandon, fail to perfect, subordinate,
transfer, otherwise alter and release any such additional security or
collateral;
          (e) settle, release, compromise, collect or otherwise liquidate any of
the Obligations or accept, substitute, release, exchange or otherwise alter,
affect or impair any security or collateral for the Obligations or any part of
them or any other guaranty therefor, in any manner;
          (f) add, release or substitute any one or more other guarantors,
makers or endorsers of the Obligations or any part of them and otherwise deal
with the Borrower or any other guarantor, maker or endorser;

3



--------------------------------------------------------------------------------



 



Guaranty
Warnaco Inc.
          (g) apply to the Obligations any payment or recovery (x) from the
Borrower, from any other guarantor, maker or endorser of the Obligations or any
part of them or (y) from any Guarantor in such order as provided herein, in each
case whether such Obligations are secured or unsecured or guaranteed or not
guaranteed by others;
          (h) apply to the Obligations any payment or recovery from any
Guarantor of any of the Obligations or any sum realized from security furnished
by such Guarantor upon its indebtedness or obligations to the Guarantied Parties
or any of them, in each case whether or not such indebtedness or obligations
relate to the Obligations; and
          (i) refund at any time any payment received by any Guarantied Party in
respect of any Obligation, and payment to such Guarantied Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guaranty shall have been cancelled or surrendered (or any release or termination
of any Collateral by virtue thereof), and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any Guarantor hereunder in respect of the amount so refunded (and
any Collateral so released or terminated shall be reinstated with respect to
such obligations); even if any right of reimbursement or subrogation or other
right or remedy of any Guarantor is extinguished, affected or impaired by any of
the foregoing (including any election of remedies by reason of any judicial,
non-judicial or other proceeding in respect of any of the Obligations that
impairs any subrogation, reimbursement or other right of such Guarantor).
          Section 5 Guaranty Absolute and Unconditional
          To the fullest extent permitted by applicable law, each Guarantor
hereby waives any defense of a surety or guarantor or any other obligor on any
obligations arising in connection with or in respect of any of the following and
hereby agrees that its obligations under this Guaranty are absolute and
unconditional and shall not be discharged or otherwise affected as a result of
any of the following:
          (a) the invalidity or unenforceability of any of the Borrower’s
obligations under the Credit Agreement or any other Loan Document or any other
agreement or instrument relating thereto, or any security for, or other guaranty
of the Obligations or any part of them, or the lack of perfection or continuing
perfection or failure of priority of any security for the Obligations or any
part of them;
          (b) the absence of any attempt to collect the Obligations or any part
of them from the Borrower or other action to enforce the same;
          (c) failure by any Guarantied Party to take any steps to perfect and
maintain any Lien on, or to preserve any rights to, any Collateral;
          (d) any Guarantied Party’s election, in any proceeding instituted
under chapter 11 of the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code or any applicable provisions of
comparable state or foreign law;
          (e) any borrowing or grant of a Lien by the Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;

4



--------------------------------------------------------------------------------



 



Guaranty
Warnaco Inc.
          (f) the disallowance, under Section 502 of the Bankruptcy Code, of all
or any portion of any Guarantied Party’s claim (or claims) for repayment of the
Obligations ;
          (g) any use of cash collateral under Section 363 of the Bankruptcy
Code;
          (h) any agreement or stipulation as to the provision of adequate
protection in any bankruptcy proceeding;
          (i) the avoidance of any Lien in favor of the Guarantied Parties or
any of them for any reason;
          (j) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against the Borrower, any Guarantor or any of the Borrower’s other Subsidiaries,
including any discharge of, or bar or stay against collecting, any Obligation
(or any part of them or interest thereon) in or as a result of any such
proceeding;
          (k) failure by any Guarantied Party to file or enforce a claim against
the Borrower or its estate in any bankruptcy or insolvency case or proceeding;
          (l) any action taken by any Guarantied Party if such action is
authorized hereby;
          (m) any election following the occurrence of an Event of Default by
any Guarantied Party to proceed separately against the personal property
Collateral in accordance with such Guarantied Party’s rights under the UCC or,
if the Collateral consists of both personal and real property, to proceed
against such personal and real property in accordance with such Guarantied
Party’s rights with respect to such real property; or
          (n) any other circumstance that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor or any other obligor on
any obligations, other than the indefeasible payment in full of the Obligations.
          Section 6 Waivers
          To the fullest extent permitted by applicable law, each Guarantor
hereby waives diligence, promptness, presentment, demand for payment or
performance and protest and notice of protest, notice of acceptance and any
other notice in respect of the Obligations or any part of them, and any defense
arising by reason of any disability or other defense of the Borrower. Each
Guarantor shall not, until the Obligations are irrevocably paid in full and the
Commitments have been terminated, assert any claim or counterclaim it may have
against the Borrower or set off any of its obligations to the Borrower against
any obligations of the Borrower to it. In connection with the foregoing, each
Guarantor covenants that its obligations hereunder shall not be discharged,
except by complete performance.
          Section 7 Reliance
          Each Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of the Borrower and any endorser and other
guarantor of all or any part of the Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the

5



--------------------------------------------------------------------------------



 



Guaranty
Warnaco Inc.
Obligations, or any part thereof, that diligent inquiry would reveal, and each
Guarantor hereby agrees that no Guarantied Party shall have any duty to advise
any Guarantor of information known to it regarding such condition or any such
circumstances. In the event any Guarantied Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any Guarantor, such Guarantied Party shall be under no obligation (a) to
undertake any investigation not a part of its regular business routine, (b) to
disclose any information that such Guarantied Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (c) to make any other or future disclosures of such information
or any other information to any Guarantor.
          Section 8 Waiver of Subrogation and Contribution Rights
          Until the Obligations have been irrevocably paid in full and the
Commitments have been terminated, the Guarantors shall not enforce or otherwise
exercise any right of subrogation to any of the rights of the Guarantied Parties
or any part of them against the Borrower or any right of reimbursement or
contribution or similar right against the Borrower by reason of this Guaranty or
by any payment made by any Guarantor in respect of the Obligations.
          Section 9 Subordination
          Each Guarantor hereby agrees that any Indebtedness of the Borrower now
or hereafter owing to any Guarantor, whether heretofore, now or hereafter
created (the “Guarantor Subordinated Debt”), is hereby subordinated to all of
the Obligations and that, except as permitted under Section 8.6 (Prepayment and
Cancellation of Indebtedness) of the Credit Agreement, the Guarantor
Subordinated Debt shall not be paid in whole or in part until the Obligations
have been paid in full and this Guaranty is terminated and of no further force
or effect. No Guarantor shall accept any payment of or on account of any
Guarantor Subordinated Debt at any time in contravention of the foregoing. Upon
the occurrence and during the continuance of an Event of Default, the Borrower
shall pay to the Collateral Agent any payment of all or any part of the
Guarantor Subordinated Debt and any amount so paid to the Collateral Agent shall
be applied to payment of the Obligations as provided in the Credit Agreement.
Each payment on the Guarantor Subordinated Debt received in violation of any of
the provisions hereof shall be deemed to have been received by such Guarantor as
trustee for the Guarantied Parties and shall be paid over to the Collateral
Agent immediately on account of the Obligations, but without otherwise affecting
in any manner such Guarantor’s liability hereof. Each Guarantor agrees to file
all claims against the Borrower in any bankruptcy or other proceeding in which
the filing of claims is required by law in respect of any Guarantor Subordinated
Debt, and the Collateral Agent shall be entitled to all of such Guarantor’s
rights thereunder. If for any reason a Guarantor fails to file such claim at
least ten Business Days prior to the last date on which such claim should be
filed, such Guarantor hereby irrevocably appoints the Collateral Agent as its
true and lawful attorney-in-fact and is hereby authorized to act as
attorney-in-fact in such Guarantor’s name to file such claim or, in the
Collateral Agent’s discretion, to assign such claim to and cause proof of claim
to be filed in the name of the Collateral Agent or its nominee. In all such
cases, whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to the Collateral Agent the full amount
payable on the claim in the proceeding, and, to the full extent necessary for
that purpose, each Guarantor hereby assigns to the Collateral Agent all of such
Guarantor’s rights to any such payments or distributions to which such Guarantor
otherwise would be entitled. If the amount so paid is greater than such
Guarantor’s liability hereunder, the Collateral Agent shall pay the excess
amount to the party entitled thereto. In addition, each

6



--------------------------------------------------------------------------------



 



Guaranty
Warnaco Inc.
Guarantor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact to exercise all of such Guarantor’s voting rights in connection
with any bankruptcy proceeding or any plan for the reorganization of the
Borrower.
          Section 10 Default; Remedies
          The obligations of each Guarantor hereunder are independent of and
separate from the Obligations. If any Obligation is not paid when due, or upon
any Event of Default or upon any default by the Borrower as provided in any
other instrument or document evidencing all or any part of the Obligations, the
Collateral Agent may, at its sole election, proceed directly and at once,
without notice, against any Guarantor to collect and recover the full amount or
any portion of the Obligations then due, without first proceeding against the
Borrower or any other guarantor of any of the Obligations, or against any
Collateral under the Loan Documents or joining the Borrower or any other
guarantor in any proceeding against any Guarantor. At any time after maturity of
any of the Obligations, the Collateral Agent may (unless the Obligations have
been irrevocably paid in full), without notice to any Guarantor and regardless
of the acceptance of any Collateral for the payment hereof, appropriate and
apply toward the payment of the Obligations (a) any indebtedness due or to
become due from any Guarantied Party to such Guarantor and (b) any moneys,
credits or other property belonging to such Guarantor at any time held by or
coming into the possession of any Guarantied Party or any of its respective
Affiliates.
          Section 11 Irrevocability
          This Guaranty shall be irrevocable as to the Obligations (or any part
thereof) until the Commitments have been terminated and all monetary Obligations
then outstanding have been irrevocably repaid in cash, at which time this
Guaranty shall automatically be cancelled. Upon such cancellation and at the
written request of any Guarantor or its successors or assigns, and at the cost
and expense of such Guarantor or its successors or assigns, the Collateral Agent
shall execute in a timely manner and deliver to the Guarantors a satisfaction of
this Guaranty and such instruments, documents or agreements as are necessary or
desirable to evidence the termination of this Guaranty.
          Section 12 Setoff
          Upon the occurrence and during the continuance of an Event of Default,
each Guarantied Party and each Affiliate of a Guarantied Party may, without
notice to any Guarantor and regardless of the acceptance of any security or
collateral for the payment hereof, appropriate and apply toward the payment of
all or any part of the Obligations (a) any indebtedness due or to become due
from such Guarantied Party or Affiliate to such Guarantor and (b) any moneys,
credits or other property belonging to such Guarantor, at any time held by, or
coming into, the possession of such Guarantied Party or Affiliate.
          Section 13 No Marshalling
          Each Guarantor consents and agrees that no Guarantied Party or Person
acting for or on behalf of any Guarantied Party shall be under any obligation to
marshal any assets in favor of any Guarantor or against or in payment of any or
all of the Obligations.

7



--------------------------------------------------------------------------------



 



Guaranty
Warnaco Inc.
          Section 14 Enforcement; Amendments; Waivers
          No delay on the part of any Guarantied Party in the exercise of any
right or remedy arising under this Guaranty, the Credit Agreement, any other
Loan Document or otherwise with respect to all or any part of the Obligations,
the Collateral or any other guaranty of or security for all or any part of the
Obligations shall operate as a waiver thereof, and no single or partial exercise
by any such Person of any such right or remedy shall preclude any further
exercise thereof. No modification or waiver of any provision of this Guaranty
shall be binding upon any Guarantied Party, except as expressly set forth in a
writing duly signed and delivered by the Facility Agents (in accordance with
Section 11.1 (Amendments, Waivers, Etc.) of the Credit Agreement). Failure by
any Guarantied Party at any time or times hereafter to require strict
performance by the Borrower, any Guarantor, any other guarantor of all or any
part of the Obligations or any other Person of any provision, warranty, term or
condition contained in any Loan Document now or at any time hereafter executed
by any such Persons and delivered to any Guarantied Party shall not waive,
affect or diminish any right of any Guarantied Party at any time or times
hereafter to demand strict performance thereof and such right shall not be
deemed to have been waived by any act or knowledge of any Guarantied Party, or
its respective agents, officers or employees, unless such waiver is contained in
an instrument in writing, directed and delivered to the Borrower or such
Guarantor, as applicable, specifying such waiver, and is signed by the party or
parties necessary to give such waiver under the Credit Agreement. No waiver of
any Event of Default by any Guarantied Party shall operate as a waiver of any
other Event of Default or the same Event of Default on a future occasion, and no
action by any Guarantied Party permitted hereunder shall in any way affect or
impair any Guarantied Party’s rights and remedies or the obligations of any
Guarantor under this Guaranty. Any determination by a court of competent
jurisdiction of the amount of any principal or interest owing by the Borrower to
a Guarantied Party shall be conclusive and binding on each Guarantor
irrespective of whether such Guarantor was a party to the suit or action in
which such determination was made.
          Section 15 [Intentionally Omitted]
          Section 16 Successors and Assigns
          This Guaranty shall be binding upon each Guarantor and upon the
successors and assigns of such Guarantors and shall inure to the benefit of the
Guarantied Parties and their respective successors and assigns; all references
herein to the Borrower and to the Guarantors shall be deemed to include their
respective successors and assigns. The successors and assigns of the Guarantors
and the Borrower shall include, without limitation, their respective receivers,
trustees and debtors-in-possession. All references to the singular shall be
deemed to include the plural where the context so requires.
          Section 17 Representations and Warranties; Covenants
          Each Guarantor hereby (a) represents and warrants that the
representations and warranties as to it made by the Borrower in Article IV
(Representations and Warranties) of the Credit Agreement are true and correct on
each date as required by Section 3.2(b)(i) (Conditions Precedent to Each Loan
and Letter of Credit) of the Credit Agreement and (b) agrees to take, or refrain
from taking, as the case may be, each action necessary to be taken or not taken,
as the case

8



--------------------------------------------------------------------------------



 



Guaranty
Warnaco Inc.
may be, so that no Default or Event of Default is caused by the failure to take
such action or to refrain from taking such action by such Guarantor.
          Section 18 Governing Law
          This Guaranty and the rights and obligations of the parties hereto
shall be governed by, and construed and interpreted in accordance with, the
internal law of the State of New York.
          Section 19 Submission to Jurisdiction; Service of Process
          (a) Any legal action or proceeding with respect to this Guaranty, and
any other Loan Document, may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York, and,
by execution and delivery of this Guaranty, each Guarantor hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.
          (b) Each Guarantor hereby irrevocably consents to the service of any
and all legal process, summons, notices and documents in any suit, action or
proceeding brought in the United States of America arising out of or in
connection with this Guaranty or any other Loan Document by the mailing (by
registered or certified mail, postage prepaid) or delivering of a copy of such
process to such Guarantor in the care of the Borrower at the Borrower’s address
specified in Section 11.8 (Notices, Etc.) of the Credit Agreement. Each
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
          (c) Nothing contained in this Section 19 (Submission to Jurisdiction;
Service of Process) shall affect the right of the Collateral Agent or any other
Guarantied Party to serve process in any other manner permitted by law or
commence legal proceedings or otherwise proceed against a Guarantor in any other
jurisdiction.
          (d) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into another currency, the
parties hereto agree, to the fullest extent they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Collateral Agent could purchase Dollars with such other currency
at the spot rate of exchange quoted by the Collateral Agent at 11:00 a.m. (New
York time) on the Business Day preceding that on which final judgment is given,
for the purchase of Dollars, for delivery two Business Days thereafter.
          Section 20 Waiver of Judicial Bond
          To the fullest extent permitted by applicable law, each Guarantor
waives the requirement to post any bond that otherwise may be required of any
Guarantied Party in connection with any judicial proceeding to enforce such
Guarantied Party’s rights to payment hereunder, security interest in or other
rights to any of the Collateral or in connection with any other legal or
equitable action or proceeding arising out of, in connection with, or related to
this Guaranty or any Loan Documents to which it is a party.

9



--------------------------------------------------------------------------------



 



Guaranty
Warnaco Inc.
          Section 21 Certain Terms
          The following rules of interpretation shall apply to this Guaranty:
(a) the terms “herein,” "hereof,” “hereto” and “hereunder” and similar terms
refer to this Guaranty as a whole and not to any particular Article, Section,
subsection or clause in this Guaranty, (b) unless otherwise indicated,
references herein to an Exhibit, Article, Section, subsection or clause refer to
the appropriate Exhibit to, or Article, Section, subsection or clause in this
Guaranty and (c) the term "including” means “including without limitation”
except when used in the computation of time periods.
          Section 22 Waiver of Jury Trial
          Each of the Collateral Agent, the other Guarantied Parties and each
Guarantor irrevocably waives trial by jury in any action or proceeding with
respect to this Guaranty or any other Loan Document.
          Section 23 Notices
          Any notice or other communication herein required or permitted shall
be given as provided in Section 11.8 (Notices, Etc.) of the Credit Agreement
and, in the case of any Guarantor, to such Guarantor in care of the Borrower.
          Section 24 Severability
          Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.
          Section 25 Additional Guarantors
          Each of the Guarantors agrees that, if, pursuant to Section 7.11(a)
(Additional Personal Property Collateral and Guaranties) of the Credit
Agreement, Group or the Borrower shall be required to cause any Subsidiary
thereof that is not a Guarantor to become a Guarantor hereunder, or if for any
reason Group or the Borrower desires any such Subsidiary to become a Guarantor
hereunder, such Subsidiary shall execute and deliver to the Collateral Agent a
Guaranty Supplement in substantially the form of Exhibit A (Guaranty Supplement)
attached hereto and shall thereafter for all purposes be a party hereto and have
the same rights, benefits and obligations as a Guarantor party hereto on the
Closing Date.
          Section 26 Collateral
          Each Guarantor hereby acknowledges and agrees that its obligations
under this Guaranty are secured pursuant to the terms and provisions of the
Collateral Documents executed by it in favor of the Collateral Agent, for the
benefit of the Secured Parties, and covenants that it shall not grant any Lien
with respect to its property in favor, or for the benefit, of any Person other
than the Collateral Agent, for the benefit of the Secured Parties except as
otherwise permitted by Section 8.2 (Liens, Etc.) of the Credit Agreement.

10



--------------------------------------------------------------------------------



 



Guaranty
Warnaco Inc.
          Section 27 Costs and Expenses
          In accordance with the provisions of Section 11.3 (Costs and Expenses)
of the Credit Agreement, each Guarantor agrees to pay or reimburse the
Collateral Agent and each of the other Guarantied Parties upon demand for all
out-of-pocket costs and expenses, including reasonable attorneys’ fees
(including allocated costs of internal counsel and costs of settlement),
incurred by the Collateral Agent and such other Guarantied Parties in enforcing
this Guaranty against such Guarantor or any security therefor or exercising or
enforcing any other right or remedy available in connection herewith or
therewith.
          Section 28 Waiver of Consequential Damages
          Each Guarantor hereby irrevocably and unconditionally waives, to the
maximum extent not prohibited by law, any right it may have to claim or recover
any special, exemplary, punitive or consequential damage in any legal action or
proceeding in respect of this Guaranty or any other Loan Document.
          Section 29 Entire Agreement
          This Guaranty, taken together with all of the other Loan Documents
executed and delivered by the Guarantors, represents the entire agreement and
understanding of the parties hereto and supersedes all prior understandings,
written and oral, relating to the subject matter hereof.
          Section 30 Counterparts
          (a) This Guaranty may be executed in any number of separate
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart
[Signature Pages Follow]

11



--------------------------------------------------------------------------------



 



          In witness whereof, this Guaranty has been duly executed by the
Guarantors as of the day and year first set forth above.

            The Warnaco Group, Inc.,
as Guarantor
      By:   /s/ Lawrence R. Rutkowski         Name:   Lawrence R. Rutkowski     
  Title:   Executive Vice President and CFO        Authentic Fitness On-Line,
Inc.
Calvin Klein Jeanswear Company
CCC Acquisition Corp.
CKJ Holdings, Inc.
Designer Holdings Ltd.
Ocean Pacific Apparel Corp.
Warnaco Puerto Rico, Inc.
Warnaco Retail Inc.
Warnaco Swimwear Inc.
Warnaco Swimwear Products Inc.
CKU.com Inc.
Warnaco U.S., Inc.,
as Guarantors
      By:   /s/ Lawrence R. Rutkowski         Name:   Lawrence R. Rutkowski     
  Title:   Vice President     

[Signature Page to Guaranty]

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed
as of the date first above written:
BANK OF AMERICA, N.A.,
as Collateral Agent

             
 
  By:   /s/ Kevin W. Corcoran
 
Name: Kevin W. Corcoran    
 
      Title: Vice President    

[Signature Page to Guaranty]

 